Case 2:20-cv-08178-CCC-ESK Document 9 Filed 09/23/20 Page 1 of 2 PageID: 45




Richard Malagiere (RM-3991)
Leonard E. Seaman (LES-4799)
THE LAW OFFICES OF RICHARD MALAGIERE
A PROFESSIONAL CORPORATION
250 Moonachie Road, Suite 102
Moonachie, New Jersey 07074
Tel: (201) 440-0675
Attorneys for Defendant, Borough of Wallington

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

NEW WALLINGTON HOME, LLC, a                           NOTICE OF MOTION
New Jersey limited liability company;
MORN1NGSIDE at WALLINGTON,                         Civil Action No.: 2:20-cv-08178
LLC, a New Jersey limited liability
company,
                     Plaintiff,

v.

THE BOROUGH OF WALLINGTON,
and BOROUGH OF WALLINGTON
PLANNING BOARD,
               Defendants.

To:    ROBERT H. SOLOMON, ESQ.
       BRUCE H. NAGEL, ESQ.
       Nagel Rice, LLP
       103 Eisenhower Parkway
       Suite 201
       Roseland, New Jersey 07068

COUNSELLOR(S):

               PLEASE TAKE NOTICE THAT that the undersigned attorneys for Defendant,

Borough of Wallington, will move this Court before the Honorable Claire C. Cecchi, U.S.D.J. at

the United States District Courthouse for the District of New Jersey, M.L. King Jr. Federal

Bldg. & US Courthouse, 50 Walnut Street, Newark, New Jersey 07102, for an Order

dismissing Plaintiffs’ Complaint pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim
Case 2:20-cv-08178-CCC-ESK Document 9 Filed 09/23/20 Page 2 of 2 PageID: 46




upon which relief may be granted and for such other and further relief as the Court may deem

proper in the circumstances.

       PLEASE TAKE FURTHER NOTICE THAT the return date is calculated to be:

October 19, 2020, at 10:00 a.m. or any date thereafter as set by the Court; the date for

Opposition, if any, is calculated to be: on or before October 5, 2020; the Date for Reply, if any,

is calculated to be: on or before October 13, 2020 and one courtesy copy of motion papers, as

required in the Court’s Policy and Procedures and marked “Courtesy Copy,” shall be mailed to

Chambers.as required pursuant to the Judicial Preferences of the Honorable Madeline Cox A

Claire C. Cecchirleo, U.S.D.J. (https://www.njd.uscourts.gov/content/claire-c-cecchi)

       PLEASE TAKE FURTHER NOTICE that the undersigned shall rely upon the

brief, Certification of Counsel, and Certificate of Service attached hereto in support of said

application. A proposed form of Order is annexed hereto. Oral argument is requested if the

Court deems it appropriate.

                                     THE LAW OFFICES OF RICHARD MALAGIERE, PC

                                     By: s/ Leonard E. Seaman
                                     Richard Malagiere
                                     Leonard E. Seaman
                                     250 Moonachie Road, Suite 102
                                     Moonachie, New Jersey 07074
                                     (201) 440-0675
                                     rm@malagierelaw.com
                                     les@malagierelaw.com
                                     Attorneys for Defendant, Borough of Wallington
                                     Dated: September 23, 2020




                                                2
